DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1 of Figures 1-4 (as directed to claims 17-36) in the reply filed on 10/5/21 is acknowledged.
Claim Objections
Claims 19-21 are objected to because of the following informalities: “the latch” as claimed should be amended to “the latch member”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites the limitation "the first guide wire".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claim 17 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Link (US 2012/0227328).
For claim 17, Link teaches an animal crate, comprising:
a door frame (28b,24) having a plurality of interconnected horizontal and vertical wires that define an opening for an animal to pass therethrough and enter or exit an interior of the animal crate;

at least two mechanisms releasably coupling the door to the door frame in the closed position, wherein the first (36,42,72) of the two mechanisms  configured to move inwardly toward the interior of the animal crate relative to the door and the second (38) of the two mechanisms is affixed to the door frame (see Figure 5 for example); 
wherein, the first (36,42,72) of the two mechanisms is releasably coupled to the second (38) of the two mechanisms when the door is in the closed position (see Figure 5 for example); and
wherein, the first (36,42,72) of the two mechanisms is movable inwardly toward the interior of the animal crate relative to the door as the door is moved laterally such that the first of the two mechanisms is movable past the second (38) of the two mechanisms as the door is moved between the open and closed positions (see Figure 5 for example).
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Link (US 2012/0227328).
For claim 18, as described above, Link discloses most of the claimed invention except for mentioning a latch member formed by a single wire.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the latch member of Link so as to have the latch member in one single piece, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routing skill in the art (Howard v. Detroit Stove Works, 150 U.S. 164 (1893)) and it is believed that through trial and error during the manufacturing process 
For claim 19, Link as modified further teach wherein the latch (36,42,72) is coupled to a vertical wire of the door at a first location and a second location (see Figure 5 for example).
Allowable Subject Matter
Claims 20-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 28-36 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to disclose or render obvious a motivation to provide an animal crate having the combination of structural limitations, especially wherein the first vertical wire of the door is coupled to and moves along the first guide wire as the door moves between the open and closed positions and the first vertical wire of the door contacts the first stop mechanism when the door is in the open position, such as claimed in claim 28, these along with the rest of other limitations as claimed in claims 29-36, and to modify the prior art to meet the claimed limitations would be an improper hindsight reasoning.
Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRINH T NGUYEN whose telephone number is (571)272-6906.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for 

/TRINH T NGUYEN/Primary Examiner, Art Unit 3644